         Case 1:21-cv-00444-DLF Document 5-1 Filed 04/12/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

EDWARD HASBROUCK,

               Plaintiff,

   v.
                                                Case No. 1:21-cv-444 (DLF)
NATIONAL ARCHIVE AND RECORDS
ADMINISTRATION,

               Defendant.



                                   [PROPOSED] ORDER

        Upon consideration of Defendant’s Unopposed Motion for an Extension of Time to

Respond to the Complaint, it is hereby

        ORDERED that the motion is GRANTED, and it is further

        ORDERED that defendant shall file its response to the Complaint no later than May 17,

2021.


Dated: ________________, 2021                            ____________________________
                                                         Judge Dabney L. Friedrich
                                                         United Stated District Judge
